Collins, J.
It is well settled that where the amount of a debt
is undisputed the receipt of a less sum from the debtor than the whole, upon an agreement to discharge the entire indebtedness, is not a satisfaction, and that such an agreement is nonenforceable. There is no consideration, it is said, for the relinquishment of a part of the debt, and hence an agreement so to do is nudum pactum. But the principles which can be applied in such cases have no application in the case now before us. The respondent, Abbott, owed the debt in question. Wetherell was under no moral or legal obligation to pay any portion of it, but he offered to pay to the creditor, this appellant, the sum of $50 in full of all claims against Abbott. The offer was accepted, the money paid, and a receipt given “in full to date.” Here was the act of a third person, who owed no duty in the premises, and the consideration essential to sustain the agreement was thus furnished. The technical reason for the] application of the first rule mentioned, namely, an absence of con-; sideration, no longer exists. When one not the debtor, nor under J any legal or moral obligation to pay a debt, agrees to pay, and does \ pay, a sum less than the whole debt, in consideration of an agree- ! ment on the part of the creditor to satisfy and discharge the whole, no action will lie against the debtor to recover the balance of his ] indebtedness. See Sonnenberg v. Riedel, 16 Minn. 83, (Gil. 72;) Mason v. Campbell, 27 Minn. 54, (6 N. W. Rep. 405;) Schmidt v. Ludwig, 26 Minn. 87, (1 N. W. Rep. 803;) Laboyteaux v. Swigart, 103 Ind. 596, (3 N. E. Rep. 373;) Varney v. Conery, 77 Me. 527, (1 Atl. Rep. 683;) New-York State Bank v. Fletcher, 5 Wend. 85; Brooks v. White, 2 Met. 283; Welby v. Drake, 1 Car. & P. 557; Henderson v. Stobart, 5 Exch. 99.
Order affirmed.
Vanderburgh, J., absent, did not participate.
(Opinion published 55 N. W. Rep. 542.)